JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s September 30, 2005, order denying appellant’s motion for reconsideration be vacated and the case remanded for further proceedings. As the district court’s judgment of dismissal was entered on August 8, 2005, appellant’s motion for reconsideration was timely filed pursuant to Fed.R.Civ.P. 59(e) on August 18, 2005. Thus, the district court erred in treating the motion, including appellant’s request to *3amend the complaint, as brought pursuant to Fed.R.Civ.P. 60(b). Accordingly, the case is remanded so that the district court may consider the motion pursuant to the standards of Rule 59(e).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.